DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by JP 2007-305742.
JP 2007-305742 discloses a lighting device (figures 1-10) comprising: a plurality of light source boards 13 each having a wiring pattern including a plurality of wires (see best mode description of figure 2a-b, wiring pattern is formed by copper foil) ; a plurality of light-emitting elements 10 disposed on each light source board (see figures 2, 4-5 and 7-10), switching on and off of which being controlled by a control board (control board 4 and 33, see figures 4 and 8); board-side connectors (14 and 42) each attached to a corresponding one of the plurality of light source boards (figures 4-5 and 8-10); a flexible flat cable (3, FFC, flexible flat cable) that has a multi-core structure including a flat-shaped insulator and a plurality of conductors (see best mode description, flexible flat cable carry electrical conductors) aligned in a direction orthogonal to a thickness direction of the insulator (figures 9-10), and is connected at one end to the control board (figures 8-10); and a plurality of cable-side connectors 43 attached to the flexible 
Regarding claim 2, the lighting device according to claim 1, wherein the light source boards 13 are each formed in a shape having a longitudinal direction (figures 4, 8 and 10), and are spaced in a direction orthogonal to the longitudinal direction (figure 4), the light-emitting elements 10 are spaced in the longitudinal direction of the light source boards (figures 4-5 and 8-10), and the plurality of cable-side connectors 43 is coupled to the board-side connectors 42 each attached to the corresponding one of the plurality of light source boards (figures 4-5 and 8-10).
Regarding claim 3, the lighting device according to claim 1, wherein at least two of the light-emitting elements 10 disposed on different corresponding ones of the light source boards 13 are connected in series (see third paragraph under ‘BEST MODE’) via the board-side connectors 42, the cable-side connectors 43, and the flexible flat cable (3, FFC).
Regarding claim 9, JP 2007-305742 discloses a display device (see description under ‘BACKGROUND’, (large sized liquid crystal display) comprising: a display that displays an image on a display surface (LCD); a back chassis (inherent on a direct-type backlight LCD) disposed on a side opposite the display surface of the display (LCD); and a lighting device (LED unit) disposed between the display and the back chassis to function as a backlight (see description under ‘BACKGROUND’, direct-type backlight), the lighting device including: a lighting device (figures 1-10) including : a plurality of light source boards 13 each having a wiring pattern including a plurality of wires (see best mode description of figure 2a-b, wiring pattern is formed by copper foil) ; a plurality of light-emitting elements 10 disposed on each light source board (see figures 2, 4-5 and 7-10), switching on and off of which being controlled by a control board (control board 4 and 33, see figures 4 and 8); board-side connectors (14 .

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chai ‘638 discloses a lighting device similar to applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875